DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 16-31 are generic to the following disclosed patentably distinct species: 
i) compound comprising components (A) and (B); and
ii) compound comprising components (A), (B) and optionally (C), (D), (E) or mixtures thereof.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  

The prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Xavier Pillai, Ph.D. on September 16, 2022  a provisional election was made with traverse to prosecute the invention of compound comprising components (A) and (B), claims 16-25, 28, 30 and 31.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26, 27 and 29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
Claims 16-25, 28, 30 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, it is unclear how the semi-crystalline polyamide (A), necessarily having semi-amorphous character, distinguishes over the amorphous polyamide (B).
In claim 16, it is unclear how the semi-crystalline polyamide (A) distinguishes over the microcrystalline polyamide (B) which is a semi-crystalline polyamide [0012].
In claim 17, it is unclear what is meant by the confusing recitation “components in swimming pools, whirlpools, heating systems or in the sanitary field” in that it is unclear whether the language “components in” is also qualifying the whirlpools, heating systems and sanitary field.
In claim 17, it is unclear what is meant by the confusing recitations “distributors”  “lines” and “components thereof, and elements thereof”. 
 In claim 20, it is unclear how the “or” embodiment per “and/or” limits the optional monomer (a3).  That is, the claim does provide express antecedent basis for a polyamide (A) formed from only monomer (a3).
In claim 21, “and mixtures” thereof is redundant to the antecedently-recited “at least one” qualifying polyamide (A).
In claim 21, it is unclear what the units “MPMD”, “MOD”, “BAC”, “MACM”, “PACM” and “IPD” represent, such not being defined in the specification.
In claim 23, it is unclear how the “or” embodiment per “and/or” limits the optional monomer (b3).  That is, the claim does provide express antecedent basis for a polyamide (B) formed from only monomer (b3).
In claim 24, it is unclear what the units “MPMD”, “N”, “MACM”, “TMDC”, “PACM”, and “BAC” represent, such not being defined in the specification.
In claim 24, “and mixtures” thereof is redundant to the antecedently-recited “at least one” qualifying polyamide (B).
In claim 25, given the “or” prefacing optional components (D) and (E), it is unclear whether the presence of component (C) is required.  That is, it is unclear whether components (C), (D) and (E) are alternative optional components, with none being required.  
In claim 28, there is no express antecedent basis from claim 16 for the optional components (C), (D) and (E).
In claim 28, it is unclear how the additive (D) distinguishes over any of components (A), (B), (C) or (E).
In claim 28, it is unclear how the polymer (E) distinguishes over any of components (A) or (B).
In claim 30, given the “or” prefacing optional component (D), it is unclear whether the presence of component (C) is required.  That is, it is unclear whether components (C) and (D) are alternative optional components, neither being required.  In this regard, dependent claim 31 is noted.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25, 28, 30 and 31 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0249307 (Stoppelmann).
Stoppelman disclose a method for producing a molded part for drinking water comprising molding a polyamide composition composed of:
	(A1) at least one aliphatic, partially crystalline polyamide (meets Applicants’ semi-crystalline polyamide (A)); and
	(A2) at least one transparent (amorphous or microcrystalline) polyamide (meets Applicants’ amorphous or microcrystalline polyamide (B))
(e.g., abstract, examples, claims).
As to claim 16, the introductory phrase, "A method for producing a molded body that is resistant to an aqueous solution comprising hypochlorous acid and/or a salt thereof" does not serve to patentably distinguish the present claims from Stoppelmann’s disclosure.  This language, in effect, simply states the result of molding a composition comprising at least one semi-crystalline polyamide and at least one amorphous polyamide.  Inasmuch as Stoppelmann discloses the same process step of molding a similarly-constituted polyamide composition, it is reasonably believed that the resultant molded articles would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed method is not the same as or obvious from that set forth by Stoppelmann.
As to claim 17, Stoppelman discloses similar molded parts [0075].
As to claims 18 and 19, Stoppelmann’s exemplified PA 12 EMS-CHEMIE AG appears to be the same as Applicants’ polyamide 12 (A3) (Table 1) and, as such, it is reasonably believed that the former would have the same properties as the latter.
As to claim 20, Stoppelmann exemplifies PA 12. The use of a polyamide derived from the presently claimed monomers (a1) and (a2), e.g., PA 66, as a viable alternative to the exemplified PA 12 would have been immediately-envisaged to one having ordinary skill in the art, as per such clearly being within Stoppelmann’s disclosure [0045].
As to claim 21, Stoppelmann’s exemplifies PA 12.
As to claim 22, Stoppelmann’s transparent polyamide preferably has a heat of fusion of 4 to 25 J/g [0050].
As to claims 23 and 24, Stoppelmann exemplifies PA MACMI/12, PA MACM12 and PA MACMI/MACMT/12, formed from 4,4’-methylenebis(2-methylcyclohexylamine) and isophthalic acid, terephthalic acid or dodecanedioic acid, etc.
As to claim 25, it is not seen that any of components (C), (D) or (E) is required.
As to claims 28 and 31, Stoppelmann discloses compositions meeting the claimed contents (Tables 1-3). 
As to claim 30, it is not seen that either component (C) or (D) is required.
Stoppelmann anticipates the present claims in that it is reasonably believed that the molded parts produced from the exemplified compositions comprising PA 12 and PA MACMI/12, PA MACM12 or PA MACMI/MACMT/12 would inherently have same resistance to an aqueous solution comprising hypochlorous acid and/or a salt thereof.  In the alternative, it would have been obvious to one having ordinary skill in the art to prepare molded parts from compositions comprising semi-crystalline and transparent polyamides falling within the scope of the present claims with the reasonable expectation of success, as per said molded articles being within Stoppelmann’s general disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765